Case: 14-60780      Document: 00513067709         Page: 1    Date Filed: 06/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60780
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 4, 2015
LAL BHATIA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

UNITED STATES DEPARTMENT OF HOMELAND SECURITY; UNITED
STATES CITIZENSHIP AND IMMIGRATION SERVICES; BUREAU OF
IMMIGRATION AND CUSTOMS ENFORCEMENT; DOES 1 THROUGH 50,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:13-CV-199


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Lal Bhatia, federal prisoner # 97562-011, appeals the dismissal of his
complaint alleging violations of the Privacy Act, 5 U.S.C. § 552a, et seq., and
the Due Process and Equal Protection Clauses and the Separation of Powers
Doctrine. The district court dismissed the complaint for failure to state a
claim.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60780    Document: 00513067709     Page: 2   Date Filed: 06/04/2015


                                 No. 14-60780

      We must raise the issue of subject matter jurisdiction sua sponte. Bhatia
named several federal agencies as defendants.        The district court lacked
subject matter jurisdiction over Bhatia’s claims that these agencies violated
his constitutional rights because Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971), does not provide a cause of action
against a federal agency. F.D.I.C. v. Meyer, 510 U.S. 471, 475, 486 (1994). We
therefore affirm the district court’s judgment as modified to be for lack of
jurisdiction with respect to Bhatia’s constitutional claims against the federal
agencies.
      We review do novo the district court’s dismissal of Bhatia’s Privacy Act
claims and constitutional claims against unnamed individual defendants. See
Frame v. City of Arlington, 657 F.3d 215, 222 (5th Cir. 2011) (en banc). The
district court correctly concluded that the records at issue are exempt under
the law enforcement exemption in § 552a(j)(2). The district court also correctly
concluded that Bhatia’s Privacy Act claims were barred by Heck v. Humphrey,
512 U.S. 477, 486-87 (1994), because a favorable decision in the instant case
would necessarily imply the invalidity of Bhatia’s convictions. Heck also bars
Bhatia’s constitutional claims against the unnamed individual defendants for
the same reason. We therefore affirm the district court’s judgment.
      AFFIRMED AS MODIFIED.




                                       2